Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 1 of 27 PageID 42




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                                   CASE NO.: 8:20-cv-00394

  SECURITIES AND EXCHANGE COMMISSION,                         )
                                                              )
         Plaintiff,                                           )
                                                              )
  v.                                                          )
                                                              )
  KINETIC INVESTMENT GROUP, LLC and                           )
  MICHAEL SCOTT WILLIAMS,                                     )
                                                              )
         Defendants, and                                      )
                                                              )
  KINETIC FUNDS I, LLC,                                       )
  KCL SERVICES, LLC d/b/a LENDACY,                            )
  SCIPIO, LLC,                                                )
  LF42, LLC,                                                  )
  EL MORRO FINANCIAL GROUP, LLC , and                         )
  KIH, INC. f/k/a KINETIC INTERNATIONAL, LLC,                 )
                                                              )
        Relief Defendants.                                    )
  ______________________________________________              )

             PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
               EMERGENCY MOTION AND MEMORANDUM OF LAW
                    FOR ASSET FREEZE AND OTHER RELIEF

  I.     INTRODUCTION

         The Commission seeks emergency relief to protect investors from an ongoing securities

  fraud perpetrated by Kinetic Investment Group, LLC (“Kinetic Group”) and Michael Scott

  Williams (“Williams”) (collectively, “Defendants”). Since at least 2013, Defendants have

  raised at least $39 million from at least 30 investors located in Florida and Puerto Rico in an

  unregistered securities offering. Defendants solicited investors to invest in Kinetic Funds I,

  LLC (“Kinetic Funds”), a purported hedge fund with a sub-fund structure that they managed.
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 2 of 27 PageID 43




  They steered investors toward the largest sub-fund, Kinetic Funds Yield (“KFYield”), on the

  premise that the fund was conservative and safe. Specifically, Defendants told investors that

  their entire capital would be invested in income-producing U.S. listed financial products and

  that their principal would be secure because the KFYield portfolio would be hedged with listed

  options. They also touted the liquidity of KFYield assets and represented to investors that their

  “money is always available.”

            In reality, Defendants diverted a substantial portion of KFYield investor capital to KCL

  Services, LLC d/b/a Lendacy (“Lendacy”), a private, start-up company owned by Williams.

  Lendacy was neither listed on a U.S. exchange nor capable of being hedged with listed options.

  Williams then directed Lendacy to make purported loans using KFYield assets to himself,

  entities controlled by him, and others. Since at least 2015, Williams has misappropriated at

  least $6.3 million 1 of Kinetic Funds’ assets to fund other business ventures and to pay for

  personal expenses. Relief Defendants Kinetic Funds, Lendacy, Scipio, LLC (“Scipio”), LF42,

  LLC (“LF42”), El Morro Financial Group, LLC (“El Morro”), and KIH, Inc. f/k/a Kinetic

  International, LLC (“KIH”) (collectively, “Relief Defendants”) all received Kinetic Funds

  assets and proceeds of Defendants’ securities violations without any legitimate entitlement to

  the funds. Through their fraudulent conduct, Defendants have each violated Section 17(a) of

  the Securities Act of 1933 (“Securities Act”), Section 10(b) and Rule 10b-5 of the Securities

  Exchange Act of 1934 (“Exchange Act”), and Sections 206(1), 206(2), 206(4) and Rule

  206(4)-8 of the Investment Advisers Act of 1940 (“Advisers Act”).




  1
      Ex. 1, Declaration of Crystal C. Ivory at ¶14.


                                                   2
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 3 of 27 PageID 44




             To protect investors and prevent further dissipation of assets, the Commission seeks

  asset freezes and other emergency relief against Defendants and Relief Defendants. Williams

  is in sole control of Kinetic Group and Relief Defendants, as well as their assets and bank

  accounts. As of October 2019, Kinetic Funds has approximately $28.7 million in assets 2 and

  approximately $6.4 million of pending redemption requests. 3 Due to the shortfall in Kinetic

  Funds’ assets caused by Defendants’ misappropriation, any payment of redemptions will result

  in a preference to redeeming investors at the expense of the remaining investors. Unless the

  assets of Defendants and Relief Defendants are frozen, Williams will retain control over their

  assets and responsibility for ensuring the return of investors’ funds, a role he is utterly unfit to

  fulfill.

  II.        FACTS

             A.     Defendants

             Kinetic Group, formerly known as Kinetic Management Group, LLC, is a private

  Florida limited liability company formed by Williams in 2013 with its principal place of

  business in Sarasota, Florida. 4 Kinetic Group manages Kinetic Funds, a private pooled

  investment fund, 5 and charges Kinetic Funds a 1% management fee. 6




  2
    Ex. 1, Ivory at ¶8.
  3
    Ex. 2, Redemption requests at KFI 6479-6498.
  4
    Ex. 3, Kinetic Group Florida corporate filing.
  5
    Id.; Ex. 4, Form D filed by Kinetic Funds; Ex. 5, E-mail from Williams at SEC-Consultiva-
  E 0059619; Ex. 6, Kelly Locke Tr. at 26:24-27:8.
  6
    Ex. 7, E-mail from Williams enclosing Kinetic Funds’ Subscription Agreement, Operating
  Agreement, Exhibit B-1 and Exhibit C-2 thereto, and Offering Questionnaire, at SEC-
  Consultiva-E 0061263 and 0061268; Ex. 6, Locke at 186:17-20.


                                                   3
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 4 of 27 PageID 45




         Williams, age 51, is a resident of San Juan, Puerto Rico, and resided in Sarasota,

  Florida during the relevant time period. 7 Williams is the managing member of Kinetic Group, 8

  Kinetic Funds 9, Lendacy 10 and LF42 11, the president of Scipio 12 and El Morro, 13 and a

  shareholder of KIH. 14 Williams is also the managing member of Kinetic Partners, LLC, which

  in turn is a managing member of Kinetic Funds. 15 At all relevant times, Williams had an

  ownership interest in, controlled, and exercised ultimate authority over Kinetic Group and

  Relief Defendants. 16

         B.      Relief Defendants

         Kinetic Funds is a Delaware limited liability company with its principal place of

  business in Sarasota, Florida. 17 Kinetic Funds was formed by Williams in 2012 and operates

  as a private pooled investment fund managed by Defendants. 18 Kinetic Funds filed a Form D

  with the Commission in October 2016 claiming an exemption under Rule 506(c) of the

  Securities Act for its pooled investment fund interests with a first sale date of October 2012. 19



  7
    Ex. 8, Williams CRD/IARD; Ex. 9, Recorded deed for Puerto Rico residence; Ex. 6, Locke
  at 20:12-15, 64:23-65:2, 110:1-8, 109:22-25; Ex. 10, Keli Pufahl Tr. at 58:19-22.
  8
    Ex. 3; Ex. 11, BMO Harris records at SEC-BMO-P 0000481-0000484.
  9
    Ex. 7, SEC-Consultiva-E at 0061310 and 0061271.
  10
     Ex. 12, Lendacy Florida corporate filing; Ex. 13, BMO Harris record at SEC-BMO-P
  0001407-0001409, 0000004-0000010.
  11
     Ex. 14, BMO Harris record at SEC-BMO-P 0000803-0000809.
  12
     Ex. 15, Certificate of Formation as to Scipio.
  13
     Ex. 16, Certificate of Formation as to El Morro.
  14
     Ex. 17, Unanimous Written Consent of the Board of Directors of KIH.
  15
     Ex. 18, BMO Harris records at SEC-BMO-P0001198-0001204; Ex. 7 SEC-Consultiva-E at
  0061304.
  16
     See supra n. 8-14.
  17
     Ex. 19, Kinetic Funds Delaware corporate filing; Ex. 4.
  18
     Id.
  19
     Ex. 4.


                                                  4
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 5 of 27 PageID 46




             Lendacy is a Florida limited liability company formed by Williams in 2013 with its

  principal place of business in Sarasota, Florida. 20 Lendacy was formed by Williams in 2013

  and is purportedly in the business of providing lines of credit to accredited investors. 21

  Lendacy received at least $11 million of investor assets and approximately $9.1 million has

  not been returned. 22 Defendants then used the investor funds diverted to Lendacy to fund

  purported loans to Williams, his business entities, and others, and at least $6.8 million remains

  outstanding from Williams and his entities. 23

             Scipio is a Puerto Rico limited liability company formed by Williams in 2016 with its

  principal place of business in San Juan, Puerto Rico. 24 Scipio used at least $2,755,000 of

  investor assets routed through Lendacy to purchase a historic bank building in San Juan, Puerto

  Rico. 25

             El Morro is a Puerto Rico limited liability company formed by Williams in 2016 with

  its principal place of business in San Juan, Puerto Rico. 26 El Morro received at least $565,000




  20
     Ex. 12.
  21
     Id.; Ex. 20, E-mail enclosing Lendacy brochure, Bloombert reports and Lendacy credit
  application, at pp. 3-4.
  22
     Ex. 1, Ivory at ¶11.
  23
     Ex. 21, Credit Facility Agreement and Disclosure (“Agreement”) between Lendacy and
  Williams for $1,517,000; Ex. 22, Agreement between Lendacy and Scipio for $2,755,000; Ex.
  23, Agreement between Lendacy and LF42 for $550,000; Ex. 24, Agreement between Lendacy
  and LF42 for $2,000,000; Ex. 25, SEC-BishopJ-E 0000002, Summary of misappropriated
  funds.
  24
     Ex. 15; Ex. 6, Locke at 83:11-25.
  25
     Ex. 6, Locke at 85:8-94:19; Ex. 22; Ex. 26, Recorded deed for bank building; Ex. 27 and 28,
  BMO Harris records showing fund transfers for purchase; Ex. 29, check payments for fees
  associated with purchase; Ex. 25.
  26
     Ex. 16; Composite Ex. 30, Certificate of Existence, Certificate of Organization.


                                                   5
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 6 of 27 PageID 47




  of investor assets, routed through Lendacy, to fund general operating expenses for Williams’

  various entities and to partially fund a multi-day launch event for KIH. 27

          KIH is a Puerto Rico corporation with its principal place of business in San Juan,

  Puerto Rico. 28 Williams formed KIH in 2018 as a purported Puerto Rico licensed international

  financial entity. 29 KIH used at least $1,380,000 of investor assets to fund its start-up costs. 30

          LF42 is a Delaware limited liability company formed by Williams in 2012 with its

  principal place of business in Sarasota, Florida. 31 LF42 executed a credit agreement with

  Lendacy reflecting a loan for $2,550,000, of which a substantial portion was used by El Morro

  and KIH and at least $100,000 was retained by LF42. 32

  III.    VENUE

          This Court has personal jurisdiction over Defendants and Relief Defendants and venue

  is proper in the Middle District of Florida. Kinetic Group maintains an office in Sarasota,

  Florida. 33 Williams maintains sole control over Kinetic Group and resided in Sarasota, Florida

  during the relevant time period. 34 As of June 2019, Defendants raised at least $39 million from

  investors, including at least five residing in this district. 35




  27
     Ex. 1, Ivory at ¶14; Ex. 10, Pufahl at 109:21-111:9, 112:14-113:13.
  28
     Ex. 31, Certificate of Formation.
  29
     Id.
  30
     Ex. 1, Ivory at ¶14; Ex. 25; Ex. 32, Carla Mendez Tr. at 77:15-80:3; 94:7-96:12.
  31
     Ex. 33, Certificate of Formation.
  32
     Ex. 1, Ivory at ¶14; Ex. 23; Ex. 24; Ex. 32 Mendez Tr. at 104:12-20.
  33
     Ex. 3.
  34
     Ex. 6, Locke at 20:12-15, 64:23-65:2, 110:1-8, 109:22-25; Ex. 10, Pufahl Tr. at 58:19-22.
  35
     Ex. 1, Ivory at ¶10; Ex. 34, Investor statements.


                                                     6
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 7 of 27 PageID 48




  IV.    FACTS

         A.      The Kinetic Funds Offering

         Since 2012, Defendants have offered Kinetic Funds as an investment opportunity. 36

  Kinetic Funds employs four investment strategies through sub-funds characterized as yield,

  gold, growth, and inflation. 37    The yield strategy, known as KFYield, accounted for

  approximately 98% of Kinetic Funds’ assets as of January 2019. 38

         Defendants solicited investors for Kinetic Funds in several ways. Williams initially

  offered Kinetic Funds to his friends, partners and associates. 39      Over time, Defendants

  developed marketing brochures, websites and used referrals to solicit additional investors. 40

         Defendants did not utilize a private placement or confidential memorandum to provide

  disclosures to potential investors. 41 Rather, Defendants typically provided potential investors

  with (a) a copy of the Kinetic Funds Subscription Agreement (“Subscription Agreement”), (b)

  either Exhibit “B-1” or “C-1” to the Kinetic Funds Operating Agreement (“Operating

  Agreement”), which investors used to designate the strategy they wanted to invest in, (c) the

  Kinetic Funds Offering Questionnaire (“Offering Questionnaire”), and (d) Kinetic Funds

  marketing brochures. 42 Defendants gave some investors a copy of the Operating Agreement. 43



  36
     Ex. 4.
  37
     Ex. 1, Ivory at ¶10; Ex. 6, Locke at 33:22-34:8.
  38
     Id.; Ex. 34.
  39
     Ex. 5 at SEC-Consultiva-E-0059617.
  40
      Id.; Ex. 35, E-mail from K. Locke at p. 1; Ex. 6, Locke at 174:15-175:6, 190:21-191:20,
  193:21-196:8.
  41
     Ex. 6, Locke at 106:21-112:11; Ex. 7 at SEC-Consultiva-E-0061256; Ex. 36, Letter from
  Kinetic Group to Florida Office of Financial Regulation.
  42
     Ex. 6, Locke at 106:21-112:11; Ex. 7 at SEC-Consultiva-E-0061256.
  43
     Ex. 6, Locke at 106:21-112:11.


                                                 7
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 8 of 27 PageID 49




         In most cases, investors signed the Subscription Agreement and either Exhibit B-1 or

  C-1 to the Operating Agreement, and completed the Offering Questionnaire. 44

         The Subscription Agreement provides that an investor “irrevocably subscribes for a

  membership interest” in Kinetic Funds and that such membership interests are “ʻrestricted

  securitiesʼ as that term is defined in Rule 144 under the [Securities Act of 1933].” 45 Exhibits

  B-1 and C-1 to the Kinetic Funds Operating Agreement state that an investor agrees to invest

  in at least one of the Kinetic Funds investment strategies and that Williams has “full and

  complete discretion to make any and all trading decisions and affect any strategies as [he] shall

  determine . . . .” 46 It provides that the KFYield focuses on “income generation” and that

  investors can make principal withdrawal requests under certain conditions. 47          It further

  authorizes Kinetic Group to charge an annual 1% management fee. 48

         In 2015, Williams expanded the marketing materials in order to attract more

  investors. 49 He arranged to have, among other things, a description of KFYield and its

  performance information, assets under management and holdings available on Bloomberg. 50

  Williams took this step in order to make KFYield appear transparent and to give it a measure

  of credibility. 51 From that point on, Defendants provided potential investors with Bloomberg




  44
     Id.
  45
     Ex. 7 at SEC-Consultiva-E-0061271.
  46
     Id. at SEC-Consultiva-E-0061261 and 0061266.
  47
     Id. at SEC-Consultiva-E-0061263 and 0061268.
  48
     Id.
  49
     See, e.g., Ex. 20.
  50
     Ex. 38, E-mail enclosing Bloomberg reports; Ex. 6, Locke at 139:24-142:13.
  51
     Ex. 6, Locke at 113:6-16.


                                                 8
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 9 of 27 PageID 50




  reports about the KFYield strategy. 52 Williams was responsible for the content and accuracy

  of the information provided to Bloomberg. 53

         Williams also began in 2015 to market Kinetic Funds with his other entity, Lendacy. 54

  Williams sometimes described Lendacy as a “real estate lending structure” designed to meet

  credit demands of accredited investors. 55 Williams and his associate, who later became

  Lendacy’s president, told prospective investors that if they invested in KFYield they were

  eligible to receive a Lendacy credit line of up to 70% of their investment in KFYield at low

  interest rates. 56 They promoted case studies with various scenarios regarding the potential use

  of drawing on the credit line, such as refinancing a home. 57

         In 2016, Williams moved from Florida to Puerto Rico, opened a second office there,

  and began soliciting investors in Puerto Rico to invest in Kinetic Funds. 58

         Defendants ultimately raised approximately $39 million from at least 30 investors

  located mostly in Florida and Puerto Rico. 59

         B.      The Misrepresentations and Omissions

         Defendants made, both orally and in writing, material misrepresentations to investors

  and prospective investors regarding Kinetic Funds and the use of investor funds:


  52
     Id. at 142:6-13.
  53
     Id. at 114:11-13, 140:9-142:1, Ex. 39, Anadi Gaur Tr. at 266:12-267:10; Ex. 40, E-mail
  from K. Locke
  54
     Ex. 5 at SEC-Consultiva-E-0059613; Ex. 6, Locke at 46:18-47:10, 223:3-224:18; Ex. 7; Ex.
  41, E-mail from K. Locke enclosing Lendacy brochure; Ex. 42, E-mail marketing Lendacy and
  KFYield together.
  55
     Ex. 43, Lendacy brochure.
  56
     Ex. 6, Locke at 31:4-32:3, 40:14-19, 223:3-24; Ex. 43 at SEC-Consultiva-E-0064920.
  57
     Ex. 43 at SEC-Consultiva-E-0064942.
  58
     Ex. 6, Locke at 20:12-15, 109:22-25, 110:1-8.
  59
     Ex. 1, Ivory at ¶10; Ex. 34.


                                                  9
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 10 of 27 PageID 51




          a.          Defendants told investors that their money would be invested in income-

          producing U.S. listed financial products. 60 Exhibits B-1 and C-1 to the Operating

          Agreement likewise state that Kinetic Funds “will trade derivatives, but may also be

          invested in individual stocks, components of the indices, cash, and other exchange

          listed products . . .”. 61

          b.          Defendants advised investors that their principal would be secure because the

          KFYield portfolio would be hedged with listed options. 62 Written marketing materials

          state that Kinetic Funds will “maintain 90% principle [sic] protection” and that “90%

          [of KFYield’s] portfolio [is] hedged using listed options against market volatility

          risk.” 63

          c.          With respect to the Lendacy credit line product, Defendants led prospective

          investors to believe Lendacy had a separate funding source that would finance the loan

          from Lendacy to the investor, and that their entire capital would be invested in

          KFYield. 64 They gave investors marketing materials stating: “[y]ou keep 100% of your

          capital working, generating dividends and interest with the opportunity for continued

          appreciation.” 65




   60
      Ex. 5 at SEC-Consultiva-E-0059606-0059607, 0059617; Ex. 35 at pp. 5-7, Ex. 43 at SEC-
   Consultiva-E-0064932-0064933; Ex. 6, Locke at 155:10-156:13, 174:15-175:6; Ex. 44,
   Declaration of Wilmer Gonzalez Vargas at ¶¶8-9.
   61
      Ex. 7 at SEC-Consultiva-E-0061262, 0061267.
   62
      Ex. 43 at SEC-Consultiva-E-0064932-0064933; Ex. 44, Vargas at ¶¶8-9.
   63
      Ex. 35 at p. 6; Ex. 43 at SEC-Consultiva-E-0064920, 0064932.
   64
      Ex. 6, Locke at 31:4-32:3-8, 126:24-127:17, 212:23-213:1-8; Ex. 45, Myrna Rivera Tr. at
   51:8-52:10.
   65
      Ex. 43 at SEC-Consultiva-E-0064938.


                                                   10
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 11 of 27 PageID 52




          d.     Defendants touted the liquidity of KFYield assets. 66 Written brochures claim:

          “Your money is always available . . . The fund’s positions are hedged out to 90 days,

          so with a 30 day written notice prior to the quarter end, the fund can redeem 100%

          principal without penalties.” 67

          Defendants knew the representations were false:

          a.     Defendants did not invest all investor funds in U.S. listed financial products.68

          Since at least 2013, Defendants invested a substantial portion of investor capital in

          Lendacy, Williams’ entity. 69 Lendacy is not a U.S. listed financial product. 70

          b.     Defendants did not hedge at least 90% of KFYield’s portfolio using listed

          options. 71 KFYield assets diverted to Lendacy accounted for more than 23% of

          KFYield’s proceeds between January 2015 and September 2019. 72 And, Lendacy

          could not be hedged using listed options. 73

          c.     Defendants used KFYield assets, not a separate funding source, to fund

          Lendacy and its undisclosed loans. 74 For example, if an investor invested $100,000 in

          KFYield and simultaneously borrowed $70,000 from Lendacy, Kinetic Group would

          transfer $70,000 from KFYield to Lendacy, and Lendacy would wire $70,000 to the

          investor making it appear Lendacy made the loan using its own funds. The investor’s


   66
      Ex. 44, Vargas at ¶¶8-9; Ex. 5 at SEC-Consultiva-E-0059606-0059607.
   67
      Ex. 5 at SEC-Consultiva-E-0059617.
   68
      Ex. 1, Ivory at ¶¶11-14; Ex. 24.
   69
      Id.
   70
      Ex. 39, Gaur at 292:1-293:3.
   71
      Ex. 1, Ivory at ¶¶11-14; Ex. 25.
   72
      Ex. 1, Ivory at ¶¶8, 11.
   73
      Ex. 39, Gaur at 292:1-293:3.
   74
      Ex. 6, Locke at 32:9-25; 52:3-19.


                                                 11
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 12 of 27 PageID 53




          KFYield monthly statement would reflect their $100,000 investment, plus any monthly

          profit or loss, even though only $30,000 was used pursuing KFYield’s stated

          investment strategy. Most investors were not told KFYield assets were used to fund

          their or others’ Lendacy loans. 75

          d.      KFYield’s investment in Lendacy, the assets of which were unsecured loans

          primarily to Williams, significantly limits its ability to honor redemption requests to all

          investors equitably. Moreover, any redemptions made would further concentrate

          KFYield’s assets in its illiquid investment in Lendacy. 76

          Furthermore, Defendants provided false account statements to investors regarding their

   holdings in Kinetic Funds. 77 Kinetic Funds’ known assets are less than the aggregate amount

   reflected on investor account statements. 78

          Williams had ultimate authority for the false and misleading statements and omissions

   made orally and in documents provided to clients and prospective clients. 79

          C.      The Misappropriation of Investor Funds

          Once investors invested in KFYield, Williams then misappropriated KFYield funds for

   the benefit of himself and othr business ventures.

          Payoff of Relative’s Mortgage. In April 2015, Williams used $37,000 of KFYield

   funds, routed to Lendacy, to pay off the mortgage on his relative’s house. 80 On April 29, 2015,



   75
      Id.
   76
      See e.g., Ex. 21-24.
   77
      Ex. 1, Ivory at ¶5-9 and Ex. D; Ex. 6, Locke 61:9-62:13.
   78
      Id.
   79
      Ex. 6, Locke 121:15-22, 132:19-22, 156:8-13, 172:13-174:8.
   80
      Ex. 6, Locke at 96:9-16; Ex. 10; Pufahl at 139:12-141:5.


                                                  12
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 13 of 27 PageID 54




   Williams executed a Lendacy “Credit Facility Agreement” reflecting a purported loan for
              81
   $40,000.        The relative did not grant Lendacy a mortgage or any other consideration to

   Lendacy, and the Credit Facility Agreement was unsecured. 82

          Purchase of Real Property for Personal Use. In March 2017, Williams purchased for

   $1,512,575.50 three luxury apartments and two parking spaces for himself in San Juan, Puerto

   Rico. 83 Williams used KFYield funds, diverted to Lendacy, to pay for the properties. 84

   Williams titled these properties in his name. 85

          Certain employees subsequently raised concerns to Williams about his use of KFYield

   funds to pay for the San Juan properties. 86 Williams responded by stating that he was expecting

   a future payout from the sale of an unrelated company and would pay KFYield back at that

   time. 87 After employees pressed the issue, Williams executed a Lendacy “Credit Facility

   Agreement” for a $1,517,000 loan. 88 Williams did not grant Lendacy a mortgage on the

   properties, and the Credit Facility Agreement is unsecured. 89

          Purchase of Commercial Property. In May 2018, Williams used at least $2,755,000 of

   KFYield funds, routed to Lendacy in the form of a Lendacy loan, to purchase a historic bank




   81
      Ex. 46, Agreement between Lendacy and Williams for $40,000.
   82
      Id.
   83
      Ex. 6, Locke at 67:19-79:18, Ex. 10, Pufahl at 24:23-27:1; Ex. 21; Exs. 47-48, BMO Harris
   records showing fund transfers for purchase.
   84
      Id.; Ex. 1, Ivory at ¶14.
   85
      Ex. 9; Ex. 6, Locke at 64:23-65:2.
   86
      Ex. 10, Pufahl at 33:2-19, 141:20-142:24.
   87
      Ex. 10, Pufahl at 25:22-26:16.
   88
      Ex. 21.
   89
      Id.


                                                  13
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 14 of 27 PageID 55




   building in Old San Juan, Puerto Rico. 90 Williams titled the building in the name of his entity,

   Scipio, and executed a Lendacy “Credit Facility Agreement” on Scipio’s behalf. 91 Scipio did

   not grant Lendacy a mortgage on the property, and Williams did not guarantee repayment of

   the purported loan, which is unsecured. 92

          Funding of Williams’ Other Companies. In April 2019, Williams used $2,050,000 of

   additional KFYield funds in the form of two Lendacy loans to provide financial support to his

   outside business ventures. 93     These expenses included, among others, paying for the

   development of KIH, an international financial entity in Puerto Rico, the development of an

   international exchange in Puerto Rico, and paying more than $600,000 for a multi-day event

   held to highlight and introduce KIH to the public at a luxury hotel in Puerto Rico. 94 Williams

   executed two “Credit Facility Agreements” reflecting a total loan in the amount of $2,550,000

   on behalf of his entity, LF42. 95 Williams did not guarantee repayment of the purported loan,

   which is unsecured. 96




   90
      Ex. 1, Ivory at ¶14; Ex. 6, Locke at 79:21-92:1; Ex. 10, Pufahl at 71:24-72:8; Ex. 49, Contract
   of Option; Ex. 50, First Amendment to Contract of Option; Ex. 51, Purchase Agreement Term
   Extension; Ex. 52, Recorded deed for property; Ex. 27-28; Ex. 29.
   91
      Ex. 22; Ex. 52.
   92
      Ex. 22.
   93
      Ex. 1, Ivory at ¶14; Exs. 23-24.
   94
      Ex. 1, Ivory at ¶14; Ex. 10, Pufahl at 45:13-47:20, 101:24-118:2; Ex. 32, Mendez at 95:15-
   101:10, 99:21-100:10; Ex. 25.
   95
      Exs. 23-24
   96
      Id.


                                                  14
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 15 of 27 PageID 56




          As of October 2019, Lendacy had at least $12.6 million in outstanding purported loans

   made with KFYield assets to Williams, his entities, and other investors. 97 Of that amount, at

   least $6.8 million reflects outstanding loans from Williams and two of his entities. 98

          D.      The Undisclosed Conflicts of Interest

          Defendants had multiple conflicts of interest relating to the operation and management

   of Kinetic Funds:

          a.      Defendants transferred investor capital amounting to at least $9.1 million net to

          Lendacy, an entity owned by Williams; 99

          b.      Williams and two of his entities took unsecured loans amounting to at least $6.8

          million funded with KFYield assets; 100 and

          c.      Between January 2015 and October 2017, Defendants used $30,872.44 of

          investor funds to pay Silexx Financial Systems, LLC (“Silexx”), another company that

          Williams partially owned and/or had a financial interest in. 101

          E.      Pending Redemption Requests

          Since September 2019, Kinetic Group has received at least $6.4 million in Kinetic

   Funds investor redemption requests. 102 Williams retains exclusive authority over the payment

   of the redemptions. 103 Because Kinetic Funds’ liabilities exceed its assets as of January 2019




   97
      Ex. 1, Ivory at ¶6 and Ex. B.
   98
       Exs. 21-25.
   99
       Ex. 1, Ivory at ¶11.
   100
        Ex. 1, Ivory at Exs. B and E; Exs. 20-23.
   101
       Ex. 1, Ivory at ¶12.
   102
       Ex. 2.
   103
       Ex. 7 at SEC-Consultiva-E -0061263, 0061268.


                                                  15
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 16 of 27 PageID 57




   and because of those assets’ limited liquidity, paying redemptions will severely disadvantage

   non-redeeming investors. 104

   V.        MEMORANDUM OF LAW

             A.      Standard for Obtaining An Asset Freeze Order

             The Court may order an asset freeze “as a means of preserving funds for the equitable

   remedy of disgorgement.” SEC v. ETS Payphones, Inc., 408 F.3d 727, 734 (11th Cir. 2005).

   The Commission’s “burden for showing the amount of assets subject to disgorgement (and,

   therefore available for freeze) is light: a reasonable approximation of a defendant’s ill-gotten

   gains” is all that is required. “Exactitude is not a requirement . . . .” ETS Payphones, 408 F.3d

   at 735 (citation and quotation omitted); FTC v. IAB Marketing Associates, LP, 746 F.3d 1228,

   1234 (11th Cir. 2014). The Commission’s burden to demonstrate the potential for dissipation

   of funds is even lighter. FTC v. IAB Marketing Associates, LP, 972 F. Supp. 2d 1307, 1313

   n.3 (S.D. Fla. 2013) (“There does not need to be evidence that assets will likely be dissipated

   in order to impose an asset freeze”) (internal citations omitted); SEC v. Gonzalez de Castilla,

   145 F. Supp. 2d 402, 415 (S.D.N.Y. 2001) (“the SEC must demonstrate only . . . a concern that

   defendants will dissipate their assets . . . .”).

             The Court’s power to freeze assets extends to relief defendants. See CFTC v. Walsh,

   618 F.3d 218, 225 (2d Cir. 2010); SEC v. Cavanagh, 155 F.3d 129, 136 (2d Cir. 1998); CFTC

   v. International Berkshire Group Holdings, Inc., 2006 WL 3716390, *10 (S.D. Fla. Nov. 3,

   2006). A relief defendant is a party not charged with wrongdoing who nevertheless “possesses

   illegally obtained profits but has no legitimate claim to them.” SEC v. Huff, 758 F. Supp. 2d


   104
         Ex. 1, Ivory at ¶¶8, 10 and Ex. D; Ex. 2.


                                                       16
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 17 of 27 PageID 58




   1288, 1362 (S.D. Fla. 2010), aff’d on other grounds, 455 F. App’x 882 (11th Cir. 2012)

   (unpublished). To obtain a freeze of a relief defendant’s assets, the Commission “must

   demonstrate only that [it] is likely ultimately to succeed in disgorging the frozen funds.”

   Walsh, 618 F.3d at 225.

          The Commission’s evidence in this case warrants entry of the requested asset freeze

   and other relief.    The declarations, testimony transcripts, bank and brokerage records,

   marketing materials, and other exhibits attached to this motion demonstrate that Defendants

   are violating the antifraud provisions of the federal securities laws and, therefore, are liable to

   investors for disgorgement and unfit to ensure the return of investor funds.

          B.      Defendants Violated the Antifraud Provisions of the Securities Laws

                  1.      Misstatement Liability: Section 17(a)(2) of the Securities Act,
                          Section 10(b) of the Exchange Act and Rule 10b-5(b) Thereunder

          Section 17(a)(2) of the Securities Act prohibits any person, in the offer or sale of a

   security, from directly or indirectly obtaining money or property by means of an untrue

   statement of a material fact or an omission to state a material fact necessary to make the

   statements made, in light of the circumstances under which they were made, not misleading.

   A violation of Section 17(a)(2) can be shown by negligent conduct. See Aaron v. SEC, 446

   U.S. 680, 701-02 (1980).

          Section 10(b) of the Exchange Act and Rule l0b-5(b) prohibit the making of (1) a false

   statement or omission, (2) of material fact, (3) with scienter, (4) in connection with the

   purchase or sale of a security. SEC v. Merchant Capital, LLC, 483 F.3d 747, 766 (11th Cir.

   2007). A fact is material if there is a “substantial likelihood that a reasonable [investor] would

   consider it important in deciding how to [invest].” Basic Inc. v. Levinson, 485 U.S. 224, 231


                                                   17
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 18 of 27 PageID 59




   (1988); Finnerty v. Stiefel Labs., Inc., 756 F.3d 1310, 1321 (11th Cir. 2014). The Eleventh

   Circuit has concluded scienter may be established by a showing of knowing misconduct or

   severe recklessness. ZPR Inv. Mgmt. Inc. v. SEC, 861 F.3d 1239, 1252 (11th Cir. 2017); SEC v.

   Carriba Air Inc., 681 F.2d 1318, 1324 (11th Cir. 1982). For purposes of Rule 10b-5(b), the

   maker of a statement is the person or entity with ultimate authority over the statement,

   including its content and whether and how to communicate it. See Janus Capital Group, Inc.

   v. First Derivative Traders, 564 U.S. 135, 142 (2011).

                          a.     Defendants Made False Statements In Connection with the
                                 Purchase or Sale of Securities

          Investments into Kinetic Funds constitute investment contracts and, therefore, are

   securities. See 15 U.S.C. §§ 77b(a)(1), 78c(a)(10) (defining security to include investment

   contracts under the Securities Act and Exchange Act). Under SEC v. W.J. Howey Co., 328

   U.S. 293 (1946), an investment contract exists if there is “(1) an investment of money, (2) a

   common enterprise, and (3) the expectation of profits to be derived solely from the efforts of

   others.” SEC v. Unique Financial Concepts, 196 F.3d 1195, 1199 (11th Cir. 1999). Here,

   investors provided Defendants with money for the purpose of investing in Kinetic Funds.

   Commonality exists because investors were passive, relying on Defendants’ purported skill in

   creating and managing a hedge fund that would generate income with little risk to principal.

   Id. (applying a standard of “broad” vertical commonality, requiring only a finding that

   investors’ fortunes were “inextricably tied to the efficacy of the [promoter].”). As for profits

   being derived “solely” from the efforts of others, “the focus is on the dependency of the

   investor on the entrepreneurial or managerial skills of a promoter or other party.” SEC v.

   Merchant Capital, LLC, 483 F.3d 747, 755 (11th Cir. 2007). This prong is satisfied because


                                                 18
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 19 of 27 PageID 60




   Defendants retained total control over Kinetic Funds’ profitability. All investors had to do was

   give Defendants their money and wait to receive income from their principal investment.

                          b.     Defendants Knowingly Made Material Misrepresentations

          Defendants told investors that KFYield would invest in U.S. listed financial products

   and hedge at least 90% of those holdings using listed options to ensure the safety and liquidity

   of investor capital. Contrary to Defendants’ representations, KFYield assets were not invested

   in U.S. listed financial products, the KFYield portfolio was not 90% hedged with listed options,

   and KFYield did not remain liquid. Rather, Defendants transferred KFYield assets to Lendacy,

   which at Williams’ direction, made “loans” to Williams, his entities, and other investors.

          These misrepresentations were material. See e.g., SEC v. Smart, 678 F.3d.850, 857

   (10th Cir. 2012) (the fact money was not being used as represented would be material to a

   reasonable investor). Instead of investing their funds as promised, Defendants used investor

   funds, to the tune of at least $6.3 million, to purchase real estate, to pay-off a relative’s

   mortgage, to cover operating expenses and to fund other business ventures, among other things.

          Williams knew his representations were false because he directed the transfer of

   KFYield assets to Lendacy, and Lendacy’s subsequent “loans” to himself and his entities.

                  2.      Scheme Liability: Sections 17(a)(1) and (3) of the Securities Act and
                          Section 10(b) of the Exchange Act and Rules 10b-5(a) and (c)
                          thereunder

          Defendants knowingly engaged in a scheme to defraud investors. Scheme liability

   under Sections 17(a)(1) and 17(a)(3) and Rule 10b-5(a) and (c) generally requires a showing

   that the defendant committed a manipulative or deceptive act in furtherance of the alleged

   scheme to defraud, with scienter (with respect to Section 17(a)(1) and Rules 10b-5(a) and (c))



                                                 19
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 20 of 27 PageID 61




   or negligently (with respect to Section 17(a)(3)). See SEC v. Morgan Keegan & Co., Inc., 678

   F.3d 1233, 1244 (11th Cir. 2012). The language of these provisions is “expansive” and

   “capture a wide range of conduct.” Lorenzo v. SEC, 139 S. Ct. 1094, 1101-02 (2019). In

   Lorenzo, the Supreme Court recognized that there is “considerable overlap among the

   subsections of” Rule 10b-5 and Section 17(a), and thus the same underlying conduct may

   establish a violation of more than one subsection. Id. at 1101-02 (knowing dissemination of

   misrepresentations with an intent to deceive violates Rule 10b-5(a) and (c) and Section

   17(a)(1)); see also Malouf v. SEC, 933 F.3d 1248, 1260 (10th Cir. 2019) (applying Lorenzo to

   Section 17(a)(3) because it “is virtually identical to Rule 10b-5(c)”).

          Here, Williams engaged in a long-running scheme designed to deceive investors.

   Williams, as the sole person in control of Kinetic Group, not only made material

   misrepresentations and omissions to investors, but also controlled the relevant bank accounts,

   made preferential payments to redeeming investors based on false account values that he

   created, and misappropriated at least $6.3 million of investor funds for his own personal

   enjoyment. See SEC v. Zanford, 535 U.S. 813, 821-22 (2002) (misappropriation of client’s

   securities for personal use states a claim for scheme to defraud). Williams’ scienter can be

   imputed to Kinetic Group. SEC v. Manor Nursing Centers, Inc., 458 F.2d 1082, 1096 n.16 (2d

   Cir. 1972); In re Sunbeam Sec. Litig., 89 F. Supp. 2d 1326, 1340 (S.D. Fla. 1999) (finding that

   the scienter of corporate officers is properly imputed to the corporation).

          C.      Defendants Violated the Antifraud Provisions of the Advisers Act

          Defendants violated Sections 206(1), 206(2), and 206(4) of the Advisers Act and Rule

   206(4)-8 thereunder because they acted as an investment adviser while misrepresenting and



                                                  20
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 21 of 27 PageID 62




   omitting material facts and engaging in the fraudulent conduct discussed above.            Section

   202(a)(11) of the Advisers Act defines an “investment adviser” “as any person who, for

   compensation, engages in the business of advising others … as to the value of securities or as

   to the advisability of investing in, purchasing, or selling securities.” This definition includes a

   general partner of a hedge fund or investment manager of a limited partnership, such as Kinetic

   Group, which manages a fund’s investments for compensation. See Abrahamson v. Fleschner,

   568 F.2d 862, 869-70 (2d Cir. 1977). Williams carried out Kinetic Group’s responsibilities as

   investment adviser and made certain of the investment decisions for Kinetic Funds for a 1%

   management fee. Therefore, Williams meets the definition of an “investment adviser.” See In

   the Matter of John J. Kenny, Advisers Act Rel. No. 2128, 2003 WL 21078085, *17 n.54 (May

   14, 2003).

           The Supreme Court has held the Advisers Act establishes a statutory fiduciary duty for

   investment advisers to act for the benefit of their clients. Transamerica Mortgage Adviser,

   Inc. v. Lewis, 444 U.S. 11, 17 (1979). An adviser’s fiduciary duties include “an affirmative

   duty of utmost good faith, and full and fair disclosure of all material facts.” SEC v. Capital

   Gains Research Bureau, Inc., 375 U.S. 180, 191-94 (1963). The duty to disclose all material

   information is intended “to eliminate, or at least expose, all conflicts of interest which might

   incline an investment adviser –consciously or unconsciously – to render advice which was not

   disinterested.” Id. at 191-92. The existence of a conflict of interest is a material fact which an

   investment adviser must fully and fairly disclose to its client, so the client can understand the

   conflict and have a basis to consent to the conflict or reject it. Id.




                                                   21
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 22 of 27 PageID 63




                  1.      Scheme Liability: Sections 206(1) and 206(2) of the Advisers Act

          Section 206(1) of the Advisers Act prohibits any investment adviser from, directly or

   indirectly, employing any device, scheme or artifice to defraud any client or prospective client.

   Section 206(2) of the Advisers Act prohibits any transaction, practice or course of business

   which operates as a fraud or deceit upon any client or prospective client. Scienter is required

   for a violation of Section 206(1), but not for Section 206(2). See Capital Gains, 375 U.S. at

   184, 191-92

          Defendants violated Sections 206(1) and 206(2) of the Advisers Act. They

   misappropriated and misused investor funds to make purported loans to Williams and others,

   to fund Williams’ other business ventures and to cover operating costs. In addition, Defendants

   failed to disclose conflicts of interest, namely, that Williams diverted investor funds into

   Lendacy, an entity owned by him, and then directed Lendacy to make unsecured “loans”

   funded with KFYield assets to himself.

                  2.      Misstatement Liability: 206(4) of the Advisers Act and Rule
                          206(4)-8 thereunder

          Section 206(4) of the Advisers Act, modeled on Sections 206(1) and (2) thereof,

   prohibits an investment adviser from, directly or indirectly, engaging in any act, practice, or

   course of business which is fraudulent, deceptive, or manipulative. Rule 206(4)-8 defines such

   prohibited conduct. Under the Rule, advisers to “pooled investment vehicles,” which include

   hedge funds such as Kinetic Funds, violate Section 206(4) if they make false or misleading

   statements to investors or prospective investors in those pools or otherwise defraud investors

   or prospective investors. Prohibition of Fraud by Advisers to Certain Pooled Investment




                                                  22
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 23 of 27 PageID 64




   Vehicles (SEC Rel. No. IA-2628, 2007 WL 2239114, *3 Aug. 9, 2007). Scienter is not required

   – conduct that is negligently, recklessly, or deliberately deceptive is sufficient. Id. at *5.

          Defendants violated Section 206(4) of the Advisers Act and Rule 206(4)-8 by

   misrepresenting and omitting material facts concerning the use of investor funds. As discussed

   above, Defendants stated that KFYield would invest in U.S. listed financial products and hedge

   at least 90% of those holdings using listed options to ensure the safety and liquidity of investor

   capital. Defendants instead diverted a substantial portion of KFYield assets to Williams’ start-

   up venture Lendacy, which proceeded to make purported loans to Williams, his entities and

   other investors.

          D.      Disgorgement is an Appropriate Remedy

           Disgorgement is warranted because Defendants, directly and indirectly through Relief

   Defendants, misappropriated at least $6.3 million from investors as detailed above. SEC v.

   Monterosso, 756 F.3d 1326, 1337 (11th Cir. 2014) (“Disgorgement is an equitable remedy

   intended to prevent unjust enrichment.”); CFTC v. Gresham, 2012 WL 1606037, *3 (N.D. Ga.

   May 7, 2012) (“‘An individual may be a proper relief defendant even if she does not possess

   the actual ill-gotten gains if she previously received benefits that were derived from another

   person’s unlawful conduct.’”) (quoting SEC v. Aragon Capital Advisors, LLC, 2011 WL

   3278907, *18 (S.D.N.Y. July 26, 2011)).

          These “reasonable approximation[s] of the defendant[s’] unlawfully acquired assets . .

   . shift[] [the burden] to the defendants to demonstrate the SEC’s estimate is not reasonable.”

   SEC v. Levin, 849 F.3d 995, 1006 (11th Cir. 2017). The Commission need not trace a

   defendant’s ill-gotten gains to assets currently possessed. See FTC v. Leshin, 719 F.3d 1227,



                                                   23
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 24 of 27 PageID 65




   1234 (11th Cir. 2013) (“[A] disgorgement order establishes a personal liability, which the

   defendant must satisfy regardless whether he retains the proceeds of his wrongdoing.”)

   (citation and quotation omitted); SEC v. Lauer, 445 F. Supp. 2d 1362, 1369 (S.D. Fla. 2006)

   (“[D]isgorgement is an equitable obligation to return a sum equal to the amount wrongfully

   obtained, rather than a requirement to replevy a specific asset . . . .”) (citation and quotation

   omitted), aff’d, 240 F. App’x 355 (11th Cir. 2007).

           E.      A Total Asset Freeze is Appropriate

           The Court should freeze Defendants’ assets to ensure that a disgorgement award can

   be satisfied and to prevent further dissipation of investor funds. A total asset freeze is

   warranted when the assets to be frozen are worth less than the likely disgorgement award. See

   SEC v. Lauer, 478 F. App’x 550, 554 (11th Cir. 2012) (unpublished) (“[I]f potential

   disgorgement is greater than the value of the defendant’s assets, the district court can order a

   full asset freeze.”); ETS Payphones, 408 F.3d at 735-36 (affirming order that “froze all of

   [defendant’s] assets” when estimated disgorgement and value of frozen assets were

   comparable); see also FTC v. RCA Credit Services, LLC, 2008 WL 5428039, *4 (M.D. Fla.

   Dec. 31, 2008) (defendants “may not use their victims’ assets to hire counsel to help them

   retain the fruits of their violations”).

           Williams owns a residence in Puerto Rico (bought with investor funds) and recently

   received a substantial payment from a business venture. 105 However, the Commission is not

   aware of Williams or Kinetic Group owning assets worth the $6.3 million disgorgement



   105
      The freeze on the real estate should place no hardship on Williams: the order would simply
   prevent him from selling or granting a mortgage on the property.


                                                  24
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 25 of 27 PageID 66




   amount.

          Furthermore, the Court should freeze the assets of Relief Defendants because they

   received investor capital transferred from Kinetic Funds. They thus will likely be subject to a

   disgorgement order as well because they lack any legitimate claim to the funds they received.

   Walsh, 618 F.3d at 226; SEC v. George, 426 F.3d 786, 798 (6th Cir. 2005). A contrary conclusion

   “would allow almost any defendant to circumvent the SEC’s power to recapture fraud proceeds,

   by the simple procedure of giving [assets] to friends and relatives.” SEC v. Cavanagh, 155 F.3d

   129, 137 (2d Cir. 1998). A freeze also would prevent the possibility of further dissipation of

   assets. Williams maintains control over Relief Defendants and their bank accounts. Absent a

   freeze, Williams would have the opportunity to remove Relief Defendants’ ill-gotten assets,

   thereby depriving investors of funds that rightfully belong to them.

          F.        Sworn Accounting

          In its Complaint, the Commission seeks disgorgement orders against all Defendants

   and Relief Defendants. Sworn accountings by Defendants and Relief Defendants are necessary

   to enable the Commission and the Court to more precisely determine the amounts Defendants

   have raised, spent, and transferred to Relief Defendants in perpetration of their fraud, and to

   better identify the amount of Defendants’ and Relief Defendants’ unjust enrichment as well as

   the assets available for disgorgement. See SEC v. Lybrand, 2000 WL 913894, *12 (S.D.N.Y.

   July 6, 2000).

          G.        An Order Prohibiting Destruction of Records

          An Order against Defendants prohibiting the destruction of records is warranted to

   prevent the destruction of documents before this Court can adjudicate the Commission’s



                                                 25
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 26 of 27 PageID 67




   claims, and to ensure that whatever equitable relief might ultimately be appropriate is available.

   SEC v. Shiner, 268 F. Supp. 2d 1333, 1345-46 (S.D. Fla. 2003).

          H.      Expedited Deposition of Williams

          If Williams intends to testify during the hearing on this motion, the Commission

   requests an Order directing Williams to appear for deposition before the Commission at least

   three (3) business days prior to the hearing.

   VI.    CONCLUSION

          For the reasons set forth above, the Commission requests that the Court grant the

   Commission’s Emergency Motion for Asset Freeze and Other Relief and enter the

   Commission’s proposed order.




                                                   26
Case 8:20-cv-00394-WFJ-SPF Document 2 Filed 02/20/20 Page 27 of 27 PageID 68




   February 20, 2020            Respectfully submitted,


                                By:    /s/ Christine Nestor & Stephanie N. Moot
                                       Christine Nestor
                                       Senior Trial Counsel
                                       Fla. Bar No. 597211
                                       Direct Dial: (305) 982-6367
                                       E-mail: nestorc@sec.gov

                                       Stephanie N. Moot
                                       Trial Counsel
                                       Fla. Bar No. 30377
                                       Direct Dial: (305) 982-6313
                                       E-mail: moots@sec.gov

                                       John T. Houchin
                                       Senior Counsel
                                       Fla. Bar No. 118966
                                       Direct Dial: (305) 416-6292
                                       E-mail: houchinj@sec.gov

                                       Barbara Viniegra
                                       Senior Counsel
                                       Fla. Bar No. 716901
                                       Direct Dial: (305) 416-6218
                                       E-mail: viniegrab@sec.gov

                                       Attorneys for Plaintiff
                                       Securities and Exchange Commission
                                       801 Brickell Avenue, Suite 1950
                                       Miami, FL 33131
                                       Facsimile: (305) 536-4154




                                       27
